internal_revenue_service number release date index number ----------------------- ---------------------------------------------- ----------------------- ---------------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ----------- telephone number ---------------------- refer reply to cc ita b06 plr-106399-19 date date legend taxpayer ----------------------- ---------------------------------------------------- applicant ---------------------------------------------------- ----------------------------------------------- cpa date a date b year --------------------------- ------------------------ -------------------------- ------- dear -------------------------- this ruling responds to a recent letter that was submitted by taxpayer’s representative cpa cpa has requested that the commissioner of internal revenue give taxpayer an extension of time pursuant to sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file the original of a form_3115 application_for change in accounting_method on behalf of applicant taxpayer should have filed this form_3115 pursuant to section a i of revproc_2015_13 2015_5_irb_419 on or before date a plr-106399-19 facts taxpayer represents the following facts applicant is a corporation prior to year it used the cash_receipts_and_disbursements_method of accounting cash_method in year applicant was acquired by taxpayer also a corporation and ceased to qualify as a qualified_personal_service_corporation as defined in sec_448 of the internal_revenue_code after the acquisition applicant became a member of the consolidated_group of which taxpayer is the parent taxpayer engaged cpa to prepare and file a consolidated_return as defined in sec_1501 for its consolidated_group cpa was also engaged to prepare a form_3115 to change applicant’s method_of_accounting from the cash_method to an accrual_method using the automatic consent procedures of revproc_2015_13 and revproc_2018_31 2018_22_irb_637 taxpayer timely filed form_7004 application_for automatic_extension of time to file certain business income_tax information and other returns which provided taxpayer an extension until date a to file its consolidated_return for year in completing its duties cpa filed the duplicate copy of the form_3115 with the appropriate office of the internal_revenue_service on date a see section a i of revproc_2015_13 however cpa failed to file both taxpayer’s consolidated_return and the required-to-be-attached original of taxpayer’s form_3115 on or before date a due to a problem with cpa’s return filing computer_software cpa filed the return with the original of the form_3115 on date b after the software problem was resolved the consolidated_return was filed on a basis consistent with applicant’s method change having been properly implemented cpa subsequently submitted this request for an extension of time to file the original of taxpayer’s form_3115 ruling requested taxpayer requests an extension of time pursuant to sec_301_9100-1 and sec_301_9100-3 to file the original form_3115 required by revproc_2015_13 in order to change applicant’s overall_method_of_accounting for year from the cash_method to an accrual_method law and analysis revproc_2015_13 provides the procedures by which a taxpayer may obtain automatic consent to change certain accounting methods a taxpayer complying with all the applicable provisions of this revenue_procedure has obtained the consent of the commissioner to change its method_of_accounting under sec_446 and the income_tax regulations thereunder plr-106399-19 section a i of revproc_2015_13 provides that a taxpayer changing an accounting_method pursuant to revproc_2015_13 must complete and file a form_3115 in duplicate the original must be attached to the taxpayer’s timely filed including any extensions original federal_income_tax return for the year_of_change and a copy with signature of the form_3115 must be filed with the appropriate office of the internal_revenue_service no earlier than the first day of the year_of_change and no later than when the original is filed with the federal_income_tax return for the year_of_change sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 through provide the standard the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government conclusion based solely on the representations submitted this office concludes that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied in this case accordingly taxpayer is granted calendar days from the date of this letter to file the required original of the form_3115 identical to the duplicate copy already filed with the service changing applicant’s overall_method_of_accounting for year with an amended consolidated_return for that year please attach a copy of this letter_ruling to the amended_return except as expressly set forth above this office neither expresses nor implies any opinion concerning the tax consequences of the facts described above under any other provision of the code or regulations specifically we have no opinion either expressed or implied concerning whether the accounting_method change taxpayer has attempted to make on behalf of applicant is eligible to be made under the automatic consent procedures of revproc_2015_13 and revproc_2018_31 or whether taxpayer otherwise meets the requirements of revproc_2015_13 to make accounting_method changes using revproc_2015_13 we express no opinion regarding applicant’s accounting_method for any specific items of income or expense under the proposed accrual_method lastly we emphasize that this letter_ruling does not grant any extension of time for the filing of taxpayer’s consolidated_return for year taxpayer is plr-106399-19 subject_to any appropriate penalty and interest resulting from its failure to have its tax_return timely filed the ruling contained in this letter_ruling is based upon facts and representations submitted by cpa on behalf of itself taxpayer and applicant with accompanying penalties of perjury statements executed by appropriate parties while this office has not verified any of the material submitted in support of this request for an extension of time to file the required form_3115 all material is subject_to verification on examination this ruling is directed only to taxpayer sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with our office we will send a copy of this letter to taxpayer’s authorized representative sincerely cheryl l oseekey senior counsel branch income_tax accounting enc copy for sec_6110 purposes cc
